                                                                   Case 2:17-bk-19548-NB               Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42                               Desc
                                                                                                        Main Document    Page 1 of 22


                                                                   1       Malhar S. Pagay (CA Bar No. 189289)
                                                                           PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2       10100 Santa Monica Blvd., 13th Floor
                                                                           Los Angeles, California 90067
                                                                   3       Telephone: 310/277-6910
                                                                           Facsimile: 310/201-0760
                                                                   4       E-mail: mpagay@pszjlaw.com

                                                                   5       Attorneys for Richard M. Pachulski,
                                                                           Chapter 11 Trustee
                                                                   6
                                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                   7
                                                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                   8
                                                                                                                   LOS ANGELES DIVISION
                                                                   9

                                                                  10       In re:                                                      Case No.: 2:17-bk-19548-NB

                                                                  11       LAYFIELD & BARRETT, APC,                                    Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                          Debtor.                  OPPOSITION OF RICHARD M.
                                                                                                                                       PACHULSKI, CHAPTER 11 TRUSTEE,
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                   TO MOTION FOR RELIEF FROM THE
                                           ATTORNEYS AT LAW




                                                                                                                                       AUTOMATIC STAY UNDER 11 U.S.C.
                                                                  14                                                                   § 362, FILED BY JOSEPH BARRETT
                                                                                                                                       AND THE BARRETT LAW FIRM
                                                                  15
                                                                                                                                       Date:       July 20, 20211
                                                                  16                                                                   Time:       1:00 p.m.
                                                                                                                                       Place:      United States Bankruptcy Court
                                                                  17                                                                               Edward R. Roybal Federal Building
                                                                                                                                                   255 E. Temple Street
                                                                  18                                                                               Courtroom 1545
                                                                                                                                                   Los Angeles, California
                                                                  19                                                                   Judge:      Honorable Neil W. Bason

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25   1
                                                                         Local Bankruptcy Rule 4001-1(c)(1) requires a motion for relief from stay to be “served by the moving party in the
                                                                       time and manner prescribed in LBR 9013-1(d) . . . .” Local Bankruptcy Rule 9013-1(d)(2) requires notice of the motion
                                                                  26   and the motion itself “be filed and served not later than 21 days before the hearing date designated in the notice . . . .”
                                                                       The movants filed the Motion and notice thereof on July 1, 2021, and again on July 2 after being directed by the Clerk of
                                                                  27   Court to refile due to an error in the filing. Neither the July 1 nor July 2 filing satisfies the 21-day notice requirement. In
                                                                       an abundance of caution, the Trustee is filing this Opposition 14 days before the improperly scheduled hearing, but, in
                                                                  28   light of the Movants’ failure to comply with this Court’s rules, reserves the right to later supplement the Opposition or
                                                                       request that the hearing be continued to allow for proper notice.

                                                                       DOCS_LA:338759.3 51414/001
                                                                   Case 2:17-bk-19548-NB                Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42                                            Desc
                                                                                                         Main Document    Page 2 of 22


                                                                   1
                                                                                                                         TABLE OF CONTENTS
                                                                   2

                                                                   3                                                                                                                                            Page

                                                                   4   I.      INTRODUCTION ............................................................................................................. 1
                                                                   5   II.     BACKGROUND ............................................................................................................... 2
                                                                   6           A.        The Commencement of the Case and Appointment of the Chapter 11 Trustee .... 2
                                                                               B.        Barrett’s Claims Asserted in the Case ................................................................... 3
                                                                   7           C.        Philip Layfield Involuntary Bankruptcy Case ....................................................... 3
                                                                               D.        The Non-Debtor Litigation .................................................................................... 4
                                                                   8           E.        The Status of the L&B Estate ................................................................................ 4
                                                                   9   III.    ARGUMENT ..................................................................................................................... 5
                                                                  10           A.        The Automatic Stay in a Fundamental Protection and Exceptions Are Narrow ... 5
                                                                               B.        Barrett and TBLF Have Not Met Their Burden to Establish “Cause” to Lift
                                                                  11                     the Automatic Stay ................................................................................................. 5
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                         1.      The Movants Bear the Burden of Making a Prima Facie Showing of
                                                                  12                             “Cause” ...................................................................................................... 6
                                                                                         2.      Under the Applicable Standard, No Cause Exists to Grant Relief From
                                        LOS ANGELES, CALIFORNIA




                                                                  13                             Stay as to the Non-Debtor Litigation ......................................................... 6
                                           ATTORNEYS AT LAW




                                                                  14   IV.     RESERVATION OF RIGHTS ........................................................................................ 14
                                                                  15   V.      CONCLUSION ................................................................................................................ 15
                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:338759.3 51414/001                                         i
                                                                   Case 2:17-bk-19548-NB                  Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42                                        Desc
                                                                                                           Main Document    Page 3 of 22


                                                                   1
                                                                                                                        TABLE OF AUTHORITIES
                                                                   2

                                                                   3                                                                                                                                     Page(s)

                                                                   4                                                                   CASES

                                                                   5   80 Nassau Assoc. v. Crossland Fed. Sav. Bank (In re 80 Nassau Assoc.),
                                                                          169 B.R. 832, 837 (Bankr. S.D.N.Y. 1994) .................................................................................... 10
                                                                   6   Benjamin v. Diamond (In re Mobile Steel Co.),
                                                                          563 F.2d 692 (5th Cir. 1977) .................................................................................................... 10, 11
                                                                   7   Borman v. Raymark Ind.,
                                                                          946 F.2d 1031, 1036 (3d Cir. 1991).................................................................................................. 5
                                                                   8   Capital Commc’n Fed. Credit Union v. Boodrow (In re Boodrow),
                                                                          126 F.3d 43, 48 (2d Cir. 1997).......................................................................................................... 6
                                                                   9   Christensen v. Tucson Estates, Inc. (In re Tucson Estates, Inc.),
                                                                          912 F.2d 1162, 1166 (9th Cir.1990) ................................................................................................. 6
                                                                  10   Christian Life Ctr. Litig. Def. Comm. v. Silva (In re Christian Life Ctr.),
                                                                          821 F.2d 1370, 1376 (9th Cir. 1987) .............................................................................................. 10
                                                                  11   Citicorp Venture Cap. v. Comm. of Creditors (In re Papercraft Corp.),
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          160 F.3d 982, 986-87 (3d Cir. 1998) .............................................................................................. 10
                                                                  12   Fabricators, Inc. v. Technical Fabricators, Inc. (In re Fabricators, Inc.),
                                                                          926 F.2d 1458, 1467 (5th Cir. 1991) ........................................................................................ 10, 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Feder v. Lazar (In re Lazar),
                                           ATTORNEYS AT LAW




                                                                          83 F.3d 306, 309 (9th Cir. 1996) .................................................................................................... 10
                                                                  14   Fidelity. Mortg. v. Camelia Builders, (In re Fidelity Mortg.),
                                                                          550 F.2d 47, 55 (2d Cir. 1976).......................................................................................................... 5
                                                                  15   Gasprom, Inc. v. Fateh (In re Gasprom, Inc.),
                                                                          500 B.R. 598, 606 (BAP 9th Cir. 2013) ........................................................................................... 5
                                                                  16   Henry v. Lehman Commer. Paper, Inc. (In re First Alliance Mtg.),
                                                                          471 F.3d 977, 1006 (9th Cir. 2006) ................................................................................................ 10
                                                                  17   In re Aleris Int’l,
                                                                          456 B.R. 35, 46 (Bankr. D. Del. 2011) ............................................................................................. 5
                                                                  18   In re Curtis,
                                                                          40 B.R. 795 (Bankr. D. Utah 1984) .............................................................................................. 6, 7
                                                                  19   In re Eagle Enters.,
                                                                          265 B.R. 671, 680 (E.D. Pa. 2001) ................................................................................................... 6
                                                                  20   In re Kronemeyer,
                                                                          405 B.R. 915 (9th Cir. BAP 2009)..................................................................................................... 7
                                                                  21   In re Landmark Fence Co., Inc.,
                                                                          2011 WL 6826253 at *4 (C.D. Cal. Dec. 9, 2011) ........................................................................... 7
                                                                  22   In re MCC Humble Auto Paint, Inc.,
                                                                          2011 Bankr LEXIS 3288, at *7 (Bankr. S.D. Tex. Aug. 25, 2011) .................................................. 6
                                                                  23   In re Micro Design,
                                                                          120 B.R. 363, 369 (E.D. Pa. 1990) ................................................................................................. 13
                                                                  24   In re Mid-Am. Waste Sys.,
                                                                          284 B.R. 53, 69 (Bankr. D. Del. 2002) ........................................................................................... 11
                                                                  25   In re Plumberex Specialty Prods., Inc.,
                                                                          311 B.R. 551, 559–60 (Bankr. C.D. Cal.2004)................................................................................. 7
                                                                  26   In re Residential Cap.,
                                                                          501 B.R. 624, 644 (Bankr. S.D.N.Y. 2013) .............................................................................. 13, 14
                                                                  27   In re Residential Cap.,
                                                                          2012 Bankr. LEXIS 3624, at *11 (Bankr. S.D.N.Y. Aug. 7, 2012) ................................................. 5
                                                                  28


                                                                       DOCS_LA:338759.3 51414/001                                         ii
                                                                   Case 2:17-bk-19548-NB                     Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42                                              Desc
                                                                                                              Main Document    Page 4 of 22


                                                                   1   In re Sorenson v. Drexel Burnham Lambert Grp. (In re Drexel Burnham Lambert Grp.),
                                                                          146 B.R. 92, 95-96 (S.D.N.Y. 1992) ................................................................................................ 8
                                                                   2   In re Stranahan Gear Co.,
                                                                          67 B.R. 834, 838 (Bankr. E.D. Pa. 1986) ......................................................................................... 6
                                                                   3   In re Tursi,
                                                                          9 B.R. 450, 453 (Bankr. E.D. Pa. 1981) ........................................................................................... 6
                                                                   4   In re W.R. Grace & Co.,
                                                                          2007 Bankr. LEXIS 1214, at *12 (Bankr. D. Del. Apr. 13, 2007) ........................................... 13, 14
                                                                   5   In re Wedtech Corp.,
                                                                          85 B.R. 285, 289 (Bankr. S.D.N.Y. 1988) ........................................................................................ 8
                                                                   6   Nisselson v. Softbank AM Corp. (In re MarketXT Holdings),
                                                                          361 B.R. 369, 386 (Bankr. S.D.N.Y. 2007) .................................................................................... 10
                                                                   7   Official Comm. v. Austin Fin. Serv. (In re KDI Holdings),
                                                                          277 B.R. 493, 508-09 (Bankr. S.D.N.Y. 1999)............................................................................... 10
                                                                   8   Official Comm. v. Conseco Fin. Serv. Corp. (In re Lois/USA),
                                                                          264 B.R. 69, 132-33 (Bankr. S.D.N.Y. 2001)................................................................................. 10
                                                                   9   Pepper v. Litton,
                                                                          308 U.S. 295, 311 (1939) ................................................................................................................ 11
                                                                  10   Public Indus. Inc. v. United States (In re Cuyahoga Equip.),
                                                                          980 F.2d 110, 117 (2d Cir. 1992).................................................................................................... 14
                                                                  11   Rodney Pimentel v. Joseph Barrett; The Barrett Law Firm, a Professional Corporation; Philip
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          Layfield; Todd Wakefield, et al.
                                                                  12      (Los Angeles Superior Court Case No. BC701615) ......................................................................... 1
                                                                       Sonnax Indus. v. Tri Component Prods. Corp. (In re Sonnax Indus.),
                                        LOS ANGELES, CALIFORNIA




                                                                  13      907 F.2d 1280, 1285 (2d Cir. 1990).................................................................................................. 6
                                           ATTORNEYS AT LAW




                                                                       Stoumbos v. Kilimnik,
                                                                  14      988 F.2d 949, 960 (9th Cir. 1993) .................................................................................................. 11
                                                                       Tirey Distrib. Co. v. Sloan (In re Tirey Distrib. Co.),
                                                                  15      242 B.R. 717, 723 (Bankr. E.D. Okla. 1999) .................................................................................... 6
                                                                       United Sav. Ass’n v. Timbers of Inwood Forest Assocs (In re Timbers of Inwood Forest Assocs.),
                                                                  16      793 F.2d 1380, 1409 (5th Cir 1986) ................................................................................................. 5
                                                                       United States v. Noland,
                                                                  17      517 U.S. 535, 538-39 (1996) .......................................................................................................... 10
                                                                       Wilson v. Unioil (In re Unioil),
                                                                  18      54 B.R. 192, 194 (Bankr. D. Colo. 1985) ......................................................................................... 6
                                                                                                                                    STATUTES
                                                                  19
                                                                       11 U.S.C. § 362(d)(1) ........................................................................................................................... 5
                                                                  20   11 U.S.C. § 362(g)(2) ........................................................................................................................... 6
                                                                       11 U.S.C. § 502(e)(1)............................................................................................................................ 8
                                                                  21   11 U.S.C. § 502(e)(1).................................................................................................................. 2, 7, 14
                                                                       11 U.S.C. § 510(c) ...................................................................................................... 2, 7, 9, 10. 12, 14
                                                                  22   11 U.S.C. § 522(b)(1) ......................................................................................................................... 12
                                                                       11 U.S.C. §101 ...................................................................................................................................... 2
                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                                                 iii
                                                                       DOCS_LA:338759.3 51414/001
                                                                   Case 2:17-bk-19548-NB             Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42                           Desc
                                                                                                      Main Document    Page 5 of 22


                                                                   1           Richard M. Pachulski, the duly appointed chapter 11 trustee (the “Trustee”) in the above-

                                                                   2   captioned bankruptcy case (the “Case”) of Layfield & Barrett, APC (the “Debtor” or “L&B”),

                                                                   3   hereby files his opposition (“Opposition”) to the Motion for Relief From the Automatic Stay Under

                                                                   4   11 U.S.C. § 362 (with supporting declarations) (ACTION IN NONBANKRUPTCY FORUM) [Docket

                                                                   5   No. 567]1 (the “Motion”), filed by Joseph Barrett (“Barrett”) and The Barrett Law Firm (“TBLF”

                                                                   6   and, together with Barrett, the “Movants”).

                                                                   7           The Trustee respectfully represents the following:

                                                                   8                                                                I.

                                                                   9                                                   INTRODUCTION

                                                                  10           Barrett and TBLF seek relief from the automatic stay in L&B’s bankruptcy case to assert

                                                                  11   Barrett’s unspecified “statutory and equitable indemnity rights against L&B arising directly out of”
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   the claims asserted by Rodney Pimentel (the “Barrett Indemnity Claims”) in litigation pending in the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Superior Court of the State of California for the County of Los Angeles entitled Rodney Pimentel v.
                                           ATTORNEYS AT LAW




                                                                  14   Joseph Barrett; The Barrett Law Firm, a Professional Corporation; Philip Layfield; Todd

                                                                  15   Wakefield, et al. (Case No. BC701615), to which L&B is not a party (the “Non-Debtor Litigation”).

                                                                  16   Barrett is alleged to be a former principal of L&B and current principal of co-movant TBLF.

                                                                  17           It would be extremely prejudicial for L&B’s administratively insolvent bankruptcy estate to

                                                                  18   be compelled to expend resources to become involved in litigation—to which it is not a party—to

                                                                  19   address indemnity claims that may never arise against the estate. If (a) the Barrett Indemnity Claims

                                                                  20   ultimately become noncontingent as a result of a state court’s finding that Barrett and/or TBLF is

                                                                  21   liable to Pimentel, and (b) Barrett or TBLF partially or fully satisfies an obligation to Pimentel for

                                                                  22   which they assert a right of indemnity from L&B, and (c) the L&B estate’s financial condition

                                                                  23   suggests that it would be appropriate to analyze and adjudicate the allowance of claims, then this

                                                                  24   Court can determine as part of the claims-allowance process whether Barrett and/or TBLF have met

                                                                  25   the appropriate legal standards to support allowable indemnity claims against the L&B estate.

                                                                  26

                                                                  27
                                                                       1
                                                                         Pursuant to Rule 201 of the Federal Rules of Evidence, the Trustee respectfully requests that the Court take judicial
                                                                  28   notice of the pleadings and orders referenced in the bankruptcy cases and other proceedings referenced herein, including
                                                                       the entire record in each such matter. See Fed. R. Evid. 201.

                                                                       DOCS_LA:338759.3 51414/001                               1
                                                                   Case 2:17-bk-19548-NB            Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42               Desc
                                                                                                     Main Document    Page 6 of 22


                                                                   1           However, at present, due to their contingent nature, the Barrett Indemnity Claims are

                                                                   2   currently subject to mandatory disallowance by this Court pursuant to section 502(e)(1)(B) of the

                                                                   3   Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”). There is no reason for the

                                                                   4   L&B bankruptcy estate to address the Barrett Indemnity Claims at this time, especially because such

                                                                   5   claims may never arise if Barrett prevails in the Non-Debtor Litigation and, even if Barrett is held

                                                                   6   liable for his alleged inequitable actions -- which may have included diverting funds intended for

                                                                   7   L&B to other entities or persons, thereby depleting L&B’s ability to satisfy the claims of other

                                                                   8   creditors – this Court would likely be called upon to determine whether Barrett’s claims (including

                                                                   9   Barrett Indemnity Claims) should be equitably subordinated under section 510(c) of the Bankruptcy

                                                                  10   Code . The Movants have not demonstrated sufficient cause to warrant relief from stay against

                                                                  11   L&B’s bankruptcy estate. The Motion must be denied.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                      II.
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                              BACKGROUND
                                           ATTORNEYS AT LAW




                                                                  14   A.      The Commencement of the Case and Appointment of the Chapter 11 Trustee

                                                                  15           On August 3, 2017, petitioning creditors The Dominguez Firm (“TDF”), Mario Lara, Nayazi

                                                                  16   Reyes and Maria A. Rios (the “Petitioning Creditors”) filed an involuntary petition for relief under

                                                                  17   chapter 7 of the Bankruptcy Code against L&B. That same day, the Petitioning Creditors filed an

                                                                  18   Emergency Motion for Appointment of an Interim Trustee Under 11 U.S.C. § 303(g) and Granting

                                                                  19   Emergency Relief [Docket No. 3] (the “Trustee Motion”). In the Trustee Motion, the Petitioning

                                                                  20   Creditors assert, among other allegations, that “[s]ettlement proceeds have not been distributed and

                                                                  21   may no longer exist, vendors and other creditors have not been paid and clients are effectively

                                                                  22   unrepresented in some 80 pending cases,” and that, consequently, the appointment of a trustee is

                                                                  23   “essential to protect and preserve property of the . . . estate and to prevent concealment, waste, loss

                                                                  24   or conversion of the assets of the estate . . . .” Trustee Motion at 1.

                                                                  25           In response to the Trustee Motion, the Debtor filed a Motion to Convert Case Under 11

                                                                  26   U.S.C. §§ 706(a) or 1112(a) on August 8, 2017 [Docket No. 19] (the “Conversion Motion”), seeking

                                                                  27   to convert the Case to one under chapter 11 of the Bankruptcy Code. The Court entered orders

                                                                  28   granting the Conversion Motion [Docket No. 25] and denying the Trustee Motion [Docket No. 24].

                                                                                                                           2
                                                                       DOCS_LA:338759.3 51414/001
                                                                   Case 2:17-bk-19548-NB              Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42                              Desc
                                                                                                       Main Document    Page 7 of 22


                                                                   1            On August 16, 2017, the Debtor, Petitioning Creditors, and secured creditor Advocate

                                                                   2   Capital, Inc. (“Advocate”), entered into a Stipulation for the Appointment of a Chapter 11 Trustee

                                                                   3   [Docket No. 38], which the Court approved by order on August 17, 2017 [Docket No. 42].

                                                                   4            On August 21, 2017, the United States Trustee (the “UST”) filed its Notice of Appointment of

                                                                   5   Chapter 11 Trustee, appointing Richard M. Pachulski as Trustee in the Case [Docket No. 51]. Also

                                                                   6   on August 21, 2017, the UST filed an Application for Order Approving Appointment of Chapter 11

                                                                   7   Trustee [Docket No. 53], which application was granted by the Court’s order entered the following

                                                                   8   day [Docket No. 56].

                                                                   9            On August 28, 2017, the Trustee filed his Acceptance of Appointment as Chapter 11 Trustee

                                                                  10   [Docket No. 63].

                                                                  11   B.       Barrett’s Claims Asserted in the Case
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12            On February 5, 2018, Barrett filed a Proof of Claim assigned Claim No. 247 in the amount of
                                        LOS ANGELES, CALIFORNIA




                                                                  13   $4,770,580.49 (“Claim No. 247”) alleging an “Attorney’s Lien on Fee and Cost Recoveries.”2
                                           ATTORNEYS AT LAW




                                                                  14   However, Claim No. 247 also purports to include a claim for “Indemnity, Contribution, and

                                                                  15   Reimbursement from L&B” which Barrett concedes are “[c]urrently unliquidated / unknown.”3                                On

                                                                  16   March 15, 2018 (after the February 5, 2018 claims bar date [Docket No. 133]), Barrett filed a

                                                                  17   separate claim in the Case in the amount of $749,288.99, alleging similar grounds (“Claim No.

                                                                  18   297”).4 However, on its face, Claim 297 is not an amendment to Claim No. 247, but appears to be a

                                                                  19   claim Barrett filed or intended to file in the defunct bankruptcy case of Maximum Legal (California),

                                                                  20   LLP (Case No. 2:17-bk-18433).

                                                                  21   C.       Philip Layfield Involuntary Bankruptcy Case

                                                                  22            On May 21, 2018, Wellgen Standard, LLC (“Wellgen”) (the successor-in-interest to

                                                                  23   Advocate), Alliance Legal Solutions LLC and the Trustee filed an involuntary chapter 7 petition

                                                                  24   against Philip Layfield (“Layfield”). On May 30, 2018, this Court granted Wellgen’s motion for

                                                                  25   order appointing an interim trustee in the case [Layfield Case Docket No. 13] (the “Layfield Case”).

                                                                  26   2
                                                                         A true and correct copy of Claim 247 is attached as Exhibit “A” to the Request for Judicial Notice, filed concurrently
                                                                       herewith (the “RFJN”). TBLF has not filed any proofs of claim and, therefore, does not assert any claims against and is
                                                                  27   not a creditor of L&B’s bankruptcy estate.
                                                                       3
                                                                         Although Barrett lists certain litigation in an attachment to his Proof of Claim, the filing of Claim No. 247 predates the
                                                                  28   commencement of the Non-Debtor Litigation and is not listed.
                                                                       4
                                                                         A true and correct copy of Claim 297 is attached as Exhibit “B” to the RFJN.
                                                                                                                                    3
                                                                       DOCS_LA:338759.3 51414/001
                                                                   Case 2:17-bk-19548-NB            Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42                         Desc
                                                                                                     Main Document    Page 8 of 22


                                                                   1   On June 8, 2018, Wesley H. Avery (“Avery”) was appointed as interim trustee [Layfield Case

                                                                   2   Docket No. 15]. On December 12, 2018, the Court granted Wellgen’s motion for summary

                                                                   3   judgment and entered the order for relief requested in the Involuntary Petition [Layfield Case Docket

                                                                   4   No. 161].

                                                                   5           On January 7, 2019, Avery filed a Notice of Assets [Layfield Case Docket No. 179] in the

                                                                   6   Layfield Case.

                                                                   7   D.      The Non-Debtor Litigation

                                                                   8           On July 20, 2018, Rodney Pimentel (“Pimentel”) filed his First Amended Complaint for

                                                                   9   Damages: (1) Breach of Fiduciary Duty; (2) Constructive Fraud; (3) Unfair, Unlawful &

                                                                  10   Fraudulent Business Practices, Cal. Bus. & Prof. Code § 17200; (4) Conversion; (5) Breach of

                                                                  11   Contract; (6) Negligence; and (7) False Advertising, Cal. Bus. & Prof. Code § 17500 (the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   “Complaint”), in the Non-Debtor Litigation.5 The Complaint contains allegations, among others,
                                        LOS ANGELES, CALIFORNIA




                                                                  13   relating to “Barrett and Layfield’s Scheme and Conspiracy to Defraud Creditors and Clients” and
                                           ATTORNEYS AT LAW




                                                                  14   “Barrett’s Representation of Pimentel in the Avila Case, Reduction of Pimentel’s Recovery, and

                                                                  15   Non-Payment of Pimentel’s Share of Proceeds.” Complaint at 7-9. All the causes of action in the

                                                                  16   Complaint name Barrett and TBLF.

                                                                  17   E.      The Status of the L&B Estate

                                                                  18           As set forth in Monthly Operating Report No. 45 [Docket No. 564] (the “MOR”) filed on

                                                                  19   May 11, 2021, “[t]he Trustee continues to resolve and collect fee and cost claims belonging to the

                                                                  20   bankruptcy estate [and is] also investigating the potential monetization of an insurance asset.” MOR

                                                                  21   at 10, 16. The Trustee continues to allocate funds received between the L&B estate and Wellgen in

                                                                  22   accordance with the terms set forth in the Stipulation Re: Trustee’s Motion for Order Approving

                                                                  23   Surcharge of Secured Creditor’s Collateral [Docket No. 281], as approved by the Court [Docket No.

                                                                  24   284].

                                                                  25           As of April 2021, the L&B estate held $16,149.80 in cash on hand, and the fees and costs of

                                                                  26   counsel to the Trustee have continued to accrue since June 30, 2020, the last date for which payment

                                                                  27   5
                                                                        A copy of the Complaint was attached as Exhibit 1 to the Declaration of Yana G. Henriks filed as Attachment 2 in
                                                                       support of Pimentel’s Motion for Relief From the Automatic Stay Under 11 U.S.C. § 362 (with supporting declarations)
                                                                  28   (ACTION IN NONBANKRUPTCY FORUM) [Layfield Case Docket No. 317] (the “Pimentel RFS Motion”), filed in the
                                                                       Layfield Case and is attached as Exhibit “C” to the RFJN.
                                                                                                                                 4
                                                                       DOCS_LA:338759.3 51414/001
                                                                   Case 2:17-bk-19548-NB            Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42                Desc
                                                                                                     Main Document    Page 9 of 22


                                                                   1   of compensation and reimbursement of expenses has been approved by the Court. See MOR at 10;

                                                                   2   [Docket No. 522].

                                                                   3                                                      III.

                                                                   4                                                ARGUMENT

                                                                   5   A.      The Automatic Stay in a Fundamental Protection and Exceptions Are Narrow

                                                                   6           “‘The automatic stay is one of the fundamental debtor protections provided by the

                                                                   7   bankruptcy laws.’” United Sav. Ass’n v. Timbers of Inwood Forest Assocs (In re Timbers of Inwood

                                                                   8   Forest Assocs.), 793 F.2d 1380, 1409 (5th Cir 1986) (quoting H.R Rep. 95-595 at 340 (1978)), on

                                                                   9   reh’g, 808 F.2d 363 (5th Cir. 1987), aff’d 484 U.S. 365 (1988). The purpose of the automatic stay is

                                                                  10   “‘to prevent certain creditors from gaining a preference for their claims against the debtor; to

                                                                  11   forestall the depletion of the debtor’s assets due to legal costs in defending proceedings against
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   it; and, in general, to avoid interference with the orderly liquidation or rehabilitation of the debtor.’”
                                        LOS ANGELES, CALIFORNIA




                                                                  13   In re Aleris Int’l, 456 B.R. 35, 46 (Bankr. D. Del. 2011) (quoting Borman v. Raymark Ind., 946 F.2d
                                           ATTORNEYS AT LAW




                                                                  14   1031, 1036 (3d Cir. 1991); emphasis added). In short, its purpose is to “‘give the business a

                                                                  15   breathing spell’ . . . as well as to prevent creditors from ‘obtaining preferential treatment by quick

                                                                  16   action.’” Timbers, 793 F.2d at 1387 (quoting H.R. Rep. at 174). “The automatic stay is critical to a

                                                                  17   debtor because it allows a debtor to focus on its reorganization instead of ligation.” See In re

                                                                  18   Residential Cap., 2012 Bankr. LEXIS 3624, at *11 (Bankr. S.D.N.Y. Aug. 7, 2012).

                                                                  19           “The stay insures that the debtor’s affairs will be centralized, initially in a single forum in

                                                                  20   order to prevent conflicting judgments from different courts and in order to harmonize all of the

                                                                  21   creditors’ interests with one another.” Fidelity. Mortg. v. Camelia Builders, (In re Fidelity Mortg.),

                                                                  22   550 F.2d 47, 55 (2d Cir. 1976). Accordingly, the scope of the automatic stay is interpreted broadly,

                                                                  23   and exceptions narrowly drawn. Gasprom, Inc. v. Fateh (In re Gasprom, Inc.), 500 B.R. 598, 606

                                                                  24   (BAP 9th Cir. 2013).

                                                                  25   B.      Barrett and TBLF Have Not Met Their Burden to Establish “Cause” to Lift the

                                                                  26           Automatic Stay

                                                                  27           Section 362(d)(1) of the Bankruptcy Code provides that a court shall grant relief from the

                                                                  28   automatic stay only “for cause.” 11 U.S.C. § 362(d)(1). Courts determine “cause” on a case-by-case

                                                                                                                            5
                                                                       DOCS_LA:338759.3 51414/001
                                                                   Case 2:17-bk-19548-NB            Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42                  Desc
                                                                                                    Main Document     Page 10 of 22


                                                                   1   basis. See Christensen v. Tucson Estates, Inc. (In re Tucson Estates, Inc.), 912 F.2d 1162, 1166 (9th

                                                                   2   Cir.1990); In re MCC Humble Auto Paint, Inc., 2011 Bankr LEXIS 3288, at *7 (Bankr. S.D. Tex.

                                                                   3   Aug. 25, 2011) (“Cause is not defined in the Bankruptcy Code, and must be determined on a case by

                                                                   4   case basis based on an examination of the totality of circumstances.”).

                                                                   5           1.       The Movants Bear the Burden of Making a Prima Facie Showing of “Cause”

                                                                   6           A party seeking relief from stay must make a prima facie showing of “cause.” See Wilson v.

                                                                   7   Unioil (In re Unioil), 54 B.R. 192, 194 (Bankr. D. Colo. 1985) (“Once the party seeking relief from

                                                                   8   stay establishes a legally sufficient basis, i.e., ‘cause,’ for such relief, the burden then lies with the

                                                                   9   debtor to demonstrate that it is entitled to the stay.”)(citing In re Curtis, 40 B.R. 795 (Bankr. D. Utah

                                                                  10   1984)); Tirey Distrib. Co. v. Sloan (In re Tirey Distrib. Co.), 242 B.R. 717, 723 (Bankr. E.D. Okla.

                                                                  11   1999) (“‘Although under § 362(g)(2) the debtor has the burden of proof on the issue of ‘cause’ the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   [moving party] has the burden of going forward with the evidence in the first instance to establish
                                        LOS ANGELES, CALIFORNIA




                                                                  13   that there are some facts to support its allegation of ‘cause.’’”)(quoting In re Tursi, 9 B.R. 450, 453
                                           ATTORNEYS AT LAW




                                                                  14   (Bankr. E.D. Pa. 1981)).

                                                                  15           This burden is particularly heavy where the moving party is an unsecured creditor. See In re

                                                                  16   Eagle Enters., 265 B.R. 671, 680 (E.D. Pa. 2001) (“unsecured creditors are entitled to relief from an

                                                                  17   automatic stay only in extraordinary circumstances”); In re Stranahan Gear Co., 67 B.R. 834, 838

                                                                  18   (Bankr. E.D. Pa. 1986) (“Several factors militate strongly against the allowance of any relief . . .

                                                                  19   where the moving party is an unsecured creditor.”). If the creditor fails to make such a showing,

                                                                  20   “the court should deny relief without requiring any showing from the debtor . . . .” Sonnax Indus. v.

                                                                  21   Tri Component Prods. Corp. (In re Sonnax Indus.), 907 F.2d 1280, 1285 (2d Cir. 1990); see also

                                                                  22   Capital Commc’n Fed. Credit Union v. Boodrow (In re Boodrow), 126 F.3d 43, 48 (2d Cir. 1997)

                                                                  23   (“[A] bankruptcy court should deny relief from the stay if the movant ‘fails to make an initial

                                                                  24   showing of cause.’”) (quoting Sonnax, 907 F.2d at 1285).

                                                                  25           2.       Under the Applicable Standard, No Cause Exists to Grant Relief from Stay as to
                                                                                        the Non-Debtor Litigation
                                                                  26
                                                                               As stated, verbatim, in the Court’s Order on Motion for Relief from the Automatic Stay
                                                                  27
                                                                       Under 11 U.S.C. § 362 (ACTION IN NONBANKRUPTCY FORUM) [Layfield Docket No. 323] (the
                                                                  28
                                                                       “Pimentel RFS Order”) entered in respect of the Pimentel RFS Motion:
                                                                                                                        6
                                                                       DOCS_LA:338759.3 51414/001
                                                                   Case 2:17-bk-19548-NB              Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42              Desc
                                                                                                      Main Document     Page 11 of 22


                                                                   1                    In determining whether "cause" exists to grant relief from the
                                                                                        automatic stay to allow a movant to pursue litigation in a non-
                                                                   2                    bankruptcy forum, courts in the Ninth Circuit have examined the
                                                                                        factors set forth in In re Curtis, 40 B.R. 795, 799–800 (Bankr. D. Utah
                                                                   3                    1984). See In re Kronemeyer, 405 B.R. 915 (9th Cir. BAP 2009); In re
                                                                                        Plumberex Specialty Prods., Inc., 311 B.R. 551, 559–60 (Bankr. C.D.
                                                                   4                    Cal.2004). Those factors are: (1) Whether the relief will result in a
                                                                                        partial or complete resolution of the issues; (2) The lack of any
                                                                   5                    connection with or interference with the bankruptcy case; (3) Whether
                                                                                        the foreign proceeding involves the debtor as a fiduciary; (4) Whether
                                                                   6                    a specialized tribunal has been established to hear the particular cause
                                                                                        of action and whether that tribunal has the expertise to hear such cases;
                                                                   7                    (5) Whether the debtor's insurance carrier has assumed full financial
                                                                                        responsibility for defending the litigation; (6) Whether the action
                                                                   8                    essentially involves third parties, and the debtor functions only as a
                                                                                        bailee or conduit for the goods or proceeds in question; (7) Whether
                                                                   9                    the litigation in another forum would prejudice the interests of other
                                                                                        creditors, the creditors' committee and other interested parties; (8)
                                                                  10                    Whether the judgment claim arising from the foreign action is subject
                                                                                        to equitable subordination under Section 510(c); (9) Whether movant's
                                                                  11                    success in the foreign proceeding would result in a judicial lien
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                        avoidable by the debtor under Section 522(f); (10) The interests of
                                                                  12                    judicial economy and the expeditious and economical determination of
                                                                                        litigation for the parties; (11) Whether the foreign proceedings have
                                        LOS ANGELES, CALIFORNIA




                                                                  13                    progressed to the point where the parties are prepared for trial; and
                                           ATTORNEYS AT LAW




                                                                                        (12) The impact of the stay on the parties and the "balance of hurt."
                                                                  14                    Plumberex, 311 B.R. at 559. "[W]hile the Curtis factors are widely
                                                                                        used to determine the existence of 'cause,' not all of the factors are
                                                                  15                    relevant in every case, nor is a court required to give each factor equal
                                                                                        weight." In re Landmark Fence Co., Inc., 2011 WL 6826253 at *4
                                                                  16                    (C.D. Cal. Dec. 9, 2011).

                                                                  17   Pimentel RFS Order at 8.

                                                                  18           When the Curtis factors are applied to the Movants’ request for the Court to grant relief from

                                                                  19   the automatic stay in respect to asserting their purported indemnity claims arising from the Non-

                                                                  20   Debtor Litigation, none favors granting the Motion.

                                                                  21                    a.          Granting Relief from Stay Would Not Result in a Complete Resolution of
                                                                                                    Issues
                                                                  22
                                                                               First, the Movants try to conflate Pimentel’s claims against them in the Non-Debtor
                                                                  23
                                                                       Litigation for “st[ealing] settlement proceeds due to Pimentel in connection with a favorable jury
                                                                  24
                                                                       verdict for $3.6 million in an underlying personal injury lawsuit, among other things” with their
                                                                  25
                                                                       alleged indemnity claims against L&B’s bankruptcy estate, which are currently subject to
                                                                  26
                                                                       disallowance under section 502(e)(1)(B) of the Bankruptcy Code. Pimentel RFS Motion at 3.
                                                                  27
                                                                       Section 502(e)(1)(B), in pertinent part, states that the Court:
                                                                  28

                                                                                                                            7
                                                                       DOCS_LA:338759.3 51414/001
                                                                   Case 2:17-bk-19548-NB              Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42                              Desc
                                                                                                      Main Document     Page 12 of 22


                                                                   1                     shall disallow any claim for reimbursement or contribution
                                                                                         of any entity that is liable with the debtor on or has secured the
                                                                   2                     claim of a creditor, to the extent that –
                                                                   3                            ....
                                                                   4                     (B) such claim for reimbursement or
                                                                                         contribution is contingent as of the time of allowance or
                                                                   5                     disallowance of such claim . . . .

                                                                   6   11 U.S.C. § 502(e)(1).6 The Movants do not require relief from stay to have Pimentel’s claims

                                                                   7   against them liquidated. As already noted above, only if (a) the Barrett Indemnity Claims ultimately

                                                                   8   become noncontingent as a result of a state court’s finding that Barrett and/or TBLF is liable to

                                                                   9   Pimentel, and (b) Barrett or TBLF partially or fully satisfies an obligation to Pimentel for which

                                                                  10   they assert a right of indemnity from L&B, and (c) the L&B estate’s financial condition suggests

                                                                  11   that it would be appropriate to analyze and adjudicate the allowance of claims, then this Court then
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   can determine as part of the claims-allowance process whether Barrett and/or TBLF have met the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   appropriate legal standards to support allowable indemnity claims against the L&B estate.7
                                           ATTORNEYS AT LAW




                                                                                         b.         L&B Is Not a Party to the Non-Debtor Litigation and There Is No Direct
                                                                  14
                                                                                                    Connection with the Case
                                                                  15            Second, the Non-Debtor Litigation is not directly related to the bankruptcy case—L&B is not
                                                                  16   a party. However, granting the Motion would force an administratively insolvent estate to expend
                                                                  17   resources to adjudicate one claim asserted against it when there is no assurance that holders of
                                                                  18   general unsecured claims would receive any distributions.
                                                                  19                     c.         The Non-Debtor Litigation Does Not Involve L&B as a Fiduciary
                                                                  20            Third, the Non-Debtor Litigation does not involve L&B as a fiduciary.
                                                                  21                     d.         The Superior Court Has No Special Expertise
                                                                  22            Fourth, the Superior Court is a court of general jurisdiction and has no special expertise in
                                                                  23   indemnity or similar claims.
                                                                  24

                                                                  25   6
                                                                         In interpreting this section, courts have evaluated three factors: (i) whether the claim is for reimbursement or
                                                                       contribution, (ii) whether the claim asserted by an entity that is liable with the debtor on an underlying claim, and (iii)
                                                                  26   whether the claim that is contingent at the time of its allowance or disallowance. See In re Sorenson v. Drexel Burnham
                                                                       Lambert Grp. (In re Drexel Burnham Lambert Grp.), 146 B.R. 92, 95-96 (S.D.N.Y. 1992) (disallowing
                                                                  27   indemnification claim upon satisfaction of three-part test); In re Wedtech Corp., 85 B.R. 285, 289 (Bankr. S.D.N.Y.
                                                                       1988) (same).
                                                                  28   7
                                                                         As discussed below, the Court also likely would be called upon to determine whether Barrett’s claims should be
                                                                       equitable subordinated.
                                                                                                                                    8
                                                                       DOCS_LA:338759.3 51414/001
                                                                   Case 2:17-bk-19548-NB                Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42                       Desc
                                                                                                        Main Document     Page 13 of 22


                                                                   1                       e.        L&B’s Insurance Carrier Has Not Assumed Full (or Any) Financial
                                                                                                     Responsibility for Defending the Non-Debtor Litigation
                                                                   2
                                                                                  Fifth, pursuant to the Motion for Order Approving Settlement With Evanston Insurance
                                                                   3
                                                                       Company [Docket No. 184], granted by the Court [Docket No. 215], L&B’s Lawyers Professional
                                                                   4
                                                                       Liability Insurance Policy was rescinded. The Movants provide no information to support a
                                                                   5
                                                                       conclusion that other insurance may be available to provide coverage relating to the claims in the
                                                                   6
                                                                       Non-Debtor Litigation or the Barrett Indemnity Claims.
                                                                   7
                                                                                           f.        The Non-Debtor Litigation Involves Third Parties
                                                                   8
                                                                                  Sixth, the Non-Debtor Litigation “essentially involves third parties,” and the L&B estate—a
                                                                   9
                                                                       nonparty—would serve only as a third party against whom the Movants would seek indemnity, as
                                                                  10
                                                                       requested in the Motion.8
                                                                  11
                                                                                           g.        Granting the Motion Would Effectively Force L&B’s Administrative
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                 Claimants to Fund the Liquidation of an Unsecured Claim
                                        LOS ANGELES, CALIFORNIA




                                                                  13              Seventh, granting the Motion would prejudice other creditors, especially holders of
                                           ATTORNEYS AT LAW




                                                                  14   administrative expenses: There is no reason to litigate or analyze the allowance of a general

                                                                  15   unsecured claim when it is possible that holders of such claims will never receive distributions from

                                                                  16   the Case and Movants’ alleged indemnity claims will not arise. Also, as discussed below, given the

                                                                  17   nature of Barrett’s claims, the Barrett Indemnity Claims may be subject to equitable subordination.

                                                                  18                       h.        The Barrett Indemnity Claims Would Likely Be Subject to Equitable
                                                                                                     Subordination
                                                                  19
                                                                                  The eighth Curtis factor asks whether the claim arising from the nonbankruptcy action would
                                                                  20
                                                                       be subject to equitable subordination under section 510(c) of the Bankruptcy Code, which states in
                                                                  21
                                                                       relevant part:
                                                                  22                       [A]fter notice and a hearing, the court may—

                                                                  23                       (1)    under principles of equitable subordination, subordinate for
                                                                                           purposes of distribution all or part of an allowed claim to all or part of
                                                                  24                       another allowed claim or all or part of an allowed interest to all or part
                                                                                           of another allowed interest; or
                                                                  25
                                                                                           (2)     order that any lien securing such a subordinated claim be
                                                                  26                       transferred to the estate.

                                                                  27   11 U.S.C. § 510(c).

                                                                  28
                                                                       8
                                                                           There are no proceeds or goods at issue and, as such, the debtor is neither a bailee nor conduit.
                                                                                                                                       9
                                                                       DOCS_LA:338759.3 51414/001
                                                                   Case 2:17-bk-19548-NB            Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42              Desc
                                                                                                    Main Document     Page 14 of 22


                                                                   1           Claims for equitable subordination generally are subject to the three-pronged test articulated

                                                                   2   in Benjamin v. Diamond (In re Mobile Steel Co.), 563 F.2d 692 (5th Cir. 1977). See, e.g., Official

                                                                   3   Comm. v. Austin Fin. Serv. (In re KDI Holdings), 277 B.R. 493, 508-09 (Bankr. S.D.N.Y. 1999); 80

                                                                   4   Nassau Assoc. v. Crossland Fed. Sav. Bank (In re 80 Nassau Assoc.), 169 B.R. 832, 837 (Bankr.

                                                                   5   S.D.N.Y. 1994); Henry v. Lehman Commer. Paper, Inc. (In re First Alliance Mtg.), 471 F.3d 977,

                                                                   6   1006 (9th Cir. 2006) (citing Feder v. Lazar (In re Lazar), 83 F.3d 306, 309 (9th Cir. 1996)); see also

                                                                   7   Christian Life Ctr. Litig. Def. Comm. v. Silva (In re Christian Life Ctr.), 821 F.2d 1370, 1376 (9th

                                                                   8   Cir. 1987) (“The bankruptcy court may subordinate a claim if it finds the claimant engaged in fraud,

                                                                   9   unfairness or inequity and the claimant’s conduct harmed the debtor or its other creditors.”)(citation

                                                                  10   omitted); Citicorp Venture Cap. v. Comm. of Creditors (In re Papercraft Corp.), 160 F.3d 982, 986-

                                                                  11   87 (3d Cir. 1998) (utilizing the Mobile Steel test); see also United States v. Noland, 517 U.S. 535,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   538-39 (1996) (same).
                                        LOS ANGELES, CALIFORNIA




                                                                  13           The three prongs of the Mobile Steel test are: (i) the claimant to be subordinated engaged in
                                           ATTORNEYS AT LAW




                                                                  14   some type of inequitable conduct, (ii) the misconduct caused injury to the creditors or conferred an

                                                                  15   unfair advantage on the claimant, and (iii) equitable subordination of the claim is consistent with

                                                                  16   bankruptcy law. See id. Because Mobile Steel was decided under the Bankruptcy Act, courts now

                                                                  17   consider the third prong to be largely moot in light of the enactment of section 510(c) of the

                                                                  18   Bankruptcy Code. See KDI Holdings, 277 B.R. at 509 (citing 80 Nassau Assoc., 169 B.R. at 841).

                                                                  19           Courts have held that inequitable conduct “includes a misrepresentation or fraud, lack of

                                                                  20   good faith by a fiduciary, unjust enrichment, or enrichment brought about by unconscionable, unjust

                                                                  21   or unfair conduct or double-dealing.” Nisselson v. Softbank AM Corp. (In re MarketXT Holdings),

                                                                  22   361 B.R. 369, 386 (Bankr. S.D.N.Y. 2007) (citing Official Comm. v. Conseco Fin. Serv. Corp. (In re

                                                                  23   Lois/USA), 264 B.R. 69, 132-33 (Bankr. S.D.N.Y. 2001)). Moreover, the claimant’s misconduct

                                                                  24   need not relate directly to the acquisition or assertion of the claim sought to be subordinated.

                                                                  25   Fabricators, Inc. v. Technical Fabricators, Inc. (In re Fabricators, Inc.), 926 F.2d 1458, 1467 (5th

                                                                  26   Cir. 1991) (citing Mobile Steel, 563 F.2d at 700).

                                                                  27           Two separate standards have been developed in determining the appropriate analysis to be

                                                                  28   applied to a creditor’s conduct. In a case where the trustee seeks to subordinate a claim arising from

                                                                                                                            10
                                                                       DOCS_LA:338759.3 51414/001
                                                                   Case 2:17-bk-19548-NB              Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42                             Desc
                                                                                                      Main Document     Page 15 of 22


                                                                   1   the dealings between a debtor and an “insider,” the court will give the insider’s actions rigorous

                                                                   2   scrutiny. Stoumbos v. Kilimnik, 988 F.2d 949, 960 (9th Cir. 1993) (citing Fabricators, 926 F.2d at

                                                                   3   1465). The claims of “insider” or “fiduciary” creditors are subject to more intense scrutiny than the

                                                                   4   claims of arm’s length creditors. See Mobile Steel, 563 F.2d at 701-02. Numerous courts have

                                                                   5   endorsed this distinction, including by holding that “[t]he most important factor in determining if a

                                                                   6   claimant has engaged in inequitable conduct for the purposes of equitable subordination is whether

                                                                   7   the claimant was an insider or outsider in relation to the debtor at the time of the act.” In re Mid-Am.

                                                                   8   Waste Sys., 284 B.R. 53, 69 (Bankr. D. Del. 2002) (emphasis added; footnote omitted).9

                                                                   9            The Complaint contains numerous assertions regarding inequitable conduct by Barrett. See,

                                                                  10   e.g., Complaint ¶ 24 at 7 (“Barrett also agreed with Layfield and with Wakefield to perpetrate a

                                                                  11   scheme to further defraud the clients and creditors of L&B”), ¶ 41 at 13 (“Barrett knew or should
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   have known that the entire amount of the Avila settlement proceeds had been or were intended to be
                                        LOS ANGELES, CALIFORNIA




                                                                  13   transferred to accounts held by Maximum Legal, LLP and[/]or other entities and that there was no
                                           ATTORNEYS AT LAW




                                                                  14   intention on the part of Barrett . . . to disburse Pimentel’s share of the proceeds in a reasonably

                                                                  15   timely manner.”). Also as set forth in the Complaint in the Non-Debtor Litigation, Barrett is alleged

                                                                  16   to be an insider. See Complaint ¶ 10 at 3 (“At all times relevant herein, Barrett presented himself to

                                                                  17   the public as an equity partner and director of the law firm Layfield & Barrett, APC . . . . Several

                                                                  18   press releases were made to the public bolstering Layfield and Barrett’s partnership.”), ¶ 19 at 4

                                                                  19   (“Defendant Barrett was an equity partner and a director of L&B from approximately autumn 2015

                                                                  20   until at least April of 2017”).

                                                                  21            Accordingly, any claim by Barrett, including the Barrett Indemnity Claims, would have to be

                                                                  22   carefully scrutinized by the Court to determine whether his alleged inequitable actions -- which may

                                                                  23   have included diverting funds intended for L&B to other entities or persons thereby depleting L&B’s

                                                                  24

                                                                  25
                                                                       9
                                                                        For example, breach of fiduciary duty is uniformly recognized as misconduct that justifies the subordination of a
                                                                  26   creditor’s claim. See, e.g., Fabricators, 926 F.2d at 1467 (“The judicially-created doctrine of equitable subordination
                                                                       developed as a policy against fraud and the breach of the duties imposed on a fiduciary of the bankrupt.”). Courts will
                                                                  27   generally subordinate the claim of a fiduciary whenever the fiduciary places its own interests ahead of those of the
                                                                       corporation. See, e.g., Pepper v. Litton, 308 U.S. 295, 311 (1939) (a fiduciary “cannot serve himself first and his cestuis
                                                                  28   second. . . . Where there is a violation of those principles, equity will undo the wrong or intervene to prevent its
                                                                       consummation.”).
                                                                                                                                   11
                                                                       DOCS_LA:338759.3 51414/001
                                                                   Case 2:17-bk-19548-NB               Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42                         Desc
                                                                                                       Main Document     Page 16 of 22


                                                                   1   ability to satisfy the claims of other creditors -- if determined through the Non-Debtor Litigation,

                                                                   2   should be equitably subordinated under section 510(c) of the Bankruptcy Code.

                                                                   3                       i.       Section 522(f) Does Not Apply in This Case

                                                                   4              Ninth, the Movants’ success in the Non-Debtor Litigation would not result in a judicial lien

                                                                   5   avoidable by L&B under section 522(f) of the Bankruptcy Code.10

                                                                   6                       j.       It Would Be Wasteful of Estate Resources and Uneconomical to Compel
                                                                                                    the Estate to Address the Barrett Indemnity Claims through the Non-
                                                                   7                                Debtor Litigation
                                                                   8              A review of the tenth Curtis factor, which requires an assessment of the interests of judicial

                                                                   9   economy and the expeditious and economical determination of litigation for the parties, strongly

                                                                  10   favors denial of the Motion. As already noted, it would be wasteful of the bankruptcy estate’s

                                                                  11   resources to be compelled to participate in the Non-Debtor Litigation. To the extent the Movants
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   would be able to assert the Barrett Indemnity Claims against the L&B estate as a result of the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   outcome of the litigation, the estate may not have the financial capacity to provide a distribution to
                                           ATTORNEYS AT LAW




                                                                  14   general unsecured creditors, so it would be a waste of the estate’s resources to be forced to address

                                                                  15   such claims at this point. Even if the estate were in a condition that assured some return to general

                                                                  16   unsecured creditors, this Court would be called upon the determine whether the Movants’ claims

                                                                  17   should be subordinated under section 510(c) of the Bankruptcy Code. It simply makes no sense to

                                                                  18   address the Barrett Indemnity Claims arising from the Non-Debtor Litigation at this juncture.

                                                                  19   Judicial economy demands that the claims asserted against Barrett in the Non-Debtor Litigation, if

                                                                  20   any, be determined first, at which point this Court can assess the Barrett Indemnity Claims, their

                                                                  21   allowance and potential subordination.

                                                                  22                       k.       Trial Has Been Scheduled in the Non-Debtor Litigation

                                                                  23              Eleventh, according to the Motion, trial in the Non-Debtor Litigation is scheduled for

                                                                  24   October 25, 2021. See Motion ¶ 6.d. at 7. If the Motion were granted and the L&B estate were

                                                                  25   compelled to participate in the Non-Debtor Litigation, it is possible that the estate’s interests would

                                                                  26   be prejudiced at this late stage of the litigation unless the trial were continued. Because a

                                                                  27   determination of the Barrett Indemnity Claims is not relevant to the disposition of Pimentel’s claims

                                                                  28
                                                                       10
                                                                            The exemption provisions of the Bankruptcy Code only apply to individual debtors. See 11 U.S.C. § 522(b)(1).
                                                                                                                                   12
                                                                       DOCS_LA:338759.3 51414/001
                                                                   Case 2:17-bk-19548-NB                  Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42                     Desc
                                                                                                          Main Document     Page 17 of 22


                                                                   1   against Barrett in the Non-Debtor Litigation, the Motion should be denied so that the Non-Debtor

                                                                   2   Litigation may proceed expeditiously to trial.

                                                                   3                     l.         Granting Relief from Stay Would Be Harmful to L&B’s Estate

                                                                   4            Finally, the Court is to evaluate the impact of the stay on the parties and the "balance of

                                                                   5   hurt." The balance of harms strongly favors denying the Motion.

                                                                   6                                (1)      The Movants Have Not Established Any Harm from the Stay

                                                                   7            Neither Barrett nor TBLF has established any cognizable harm from the automatic stay.

                                                                   8   Their Motion states without justification that the Movants require relief from stay because “Barrett

                                                                   9   will be substantially prejudiced as he has statutory and equitable indemnity rights against L&B.”

                                                                  10   Motion at 11.11 Nothing prevents Barrett from asserting indemnity rights against L&B at some later

                                                                  11   time – indeed, L&B is not even a party to the Non-Debtor Litigation. See Residential Cap., 2012
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Bankr LEXIS 3624, at *11 (denying motion to lift stay to allow litigation because “claims will still
                                        LOS ANGELES, CALIFORNIA




                                                                  13   be addressed, along with those of other creditors, at a later point”). There is no reason why Barrett’s
                                           ATTORNEYS AT LAW




                                                                  14   claims against L&B (which are not asserted in the Non-Debtor Litigation) prevent him from “be[ing]

                                                                  15   treated as any other unsecured creditor[].” See In re Residential Cap. , 501 B.R. 624, 644 (Bankr.

                                                                  16   S.D.N.Y. 2013); In re W.R. Grace & Co., 2007 Bankr. LEXIS 1214, at *12 (Bankr. D. Del. Apr. 13,

                                                                  17   2007) (“There is no indication that the [movant’s] state court claims are in any way unique, or that, if

                                                                  18   proven, Debtors’ liability to the [movant], if any, will be distinguishable from liability for any of the

                                                                  19   other . . . claims asserted against Debtors. The [movant] is in no different position than any other

                                                                  20   creditor . . . .”).

                                                                  21            The Movants cannot overcome the “‘heavy and possibly insurmountable burden of proving

                                                                  22   that the balance of hardships tips significantly in favor of granting relief.” W.R. Grace, 2007 Bankr.

                                                                  23   LEXIS 1214, at *11 (quoting In re Micro Design, 120 B.R. 363, 369 (E.D. Pa. 1990)). The Motion

                                                                  24   should be denied for this reason alone.

                                                                  25

                                                                  26

                                                                  27   11
                                                                         In their Conclusion, Movants appear to pivot in the relief requested from this Court, asking for “relief from the
                                                                       automatic stay so that they may proceed with their indemnity and other claims against L&B in the State Court Action.”
                                                                  28   Motion at 12 (emphasis added). It’s not specified what these “other claims” might be or why they should be permitted to
                                                                       assert such claims in the Non-Debtor Litigation.
                                                                                                                                 13
                                                                       DOCS_LA:338759.3 51414/001
                                                                   Case 2:17-bk-19548-NB                  Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42         Desc
                                                                                                          Main Document     Page 18 of 22


                                                                   1                                (2)      Lifting the Stay Will Prejudice L&B’s Bankruptcy Estate

                                                                   2             Requiring a bankruptcy estate to engage in separate litigation would interfere with the

                                                                   3   administration of the estate, which is “[t]he most important factor in determining whether to grant

                                                                   4   relief from the automatic stay.” See W.R. Grace, 2007 Bankr LEXIS 1214, at *9 n.7. Even a “slight

                                                                   5   interference” with the administration of the debtor’s estate can “preclude relief in the absence of a

                                                                   6   commensurate benefit.” See Curtis, 40 B.R. at 806. “Requiring the Debtors to continue litigation in

                                                                   7   [another forum] would upend the ‘strong bankruptcy code policy that favors centralized and efficient

                                                                   8   administration of all claims in the bankruptcy court.’” See Residential Cap., 501 B.R. at 644

                                                                   9   (quoting Public Indus. Inc. v. United States (In re Cuyahoga Equip.), 980 F.2d 110, 117 (2d Cir.

                                                                  10   1992)).

                                                                  11             Granting the Motion would disturb the administration of the estate by forcing the Trustee to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   expend resources to address contingent claims that may never be allowable against the estate and,
                                        LOS ANGELES, CALIFORNIA




                                                                  13   even if they were allowable, in the absence of funds available to satisfy distributions to unsecured
                                           ATTORNEYS AT LAW




                                                                  14   creditors, it makes no sense to liquidate the Barrett Indemnity Claims—or any other unsecured

                                                                  15   claims, for that matter—at this point in the Case.

                                                                  16             The Movants have not made a sufficient showing of cause, and their Motion should be

                                                                  17   denied for that reason alone. Meanwhile, lifting the stay will prejudice L&B’s bankruptcy estate.

                                                                  18   The balance of the hardships requires denying the Motion.

                                                                  19                                                         IV.

                                                                  20                                            RESERVATION OF RIGHTS

                                                                  21             The Trustee reserves all rights to supplement or add to the legal and factual arguments raised

                                                                  22   in this Opposition and to further object to the Motion, the Barrett Indemnity Claims, and any other

                                                                  23   claims that may be asserted by the Movants on any bases whatsoever, at a future date, including,

                                                                  24   without limitation, the right to object to the Barrett Indemnity Claims pursuant to section

                                                                  25   502(e)(1)(B) and to seek their subordination pursuant to section 510(c) of the Bankruptcy Code.

                                                                  26   Additionally, the Trustee reserves all rights to seek damages for violation of the automatic stay, if

                                                                  27   appropriate.

                                                                  28

                                                                                                                              14
                                                                       DOCS_LA:338759.3 51414/001
                                                                   Case 2:17-bk-19548-NB            Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42             Desc
                                                                                                    Main Document     Page 19 of 22


                                                                   1                                                     V.

                                                                   2                                              CONCLUSION

                                                                   3           For the foregoing reasons, the Trustee respectfully requests that the Court (a) deny the

                                                                   4   Motion and (b) grant the Trustee such other relief as may be appropriate under the circumstances.

                                                                   5

                                                                   6   Dated: July 6, 2021                           PACHULSKI STANG ZIEHL & JONES LLP

                                                                   7
                                                                                                                     By: /s/ Malhar S. Pagay
                                                                   8                                                     Malhar S. Pagay
                                                                   9                                                     Attorneys for
                                                                                                                         Richard M. Pachulski, Chapter 11 Trustee
                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                         15
                                                                       DOCS_LA:338759.3 51414/001
        Case 2:17-bk-19548-NB                   Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42                                      Desc
                                                Main Document     Page 20 of 22

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): OPPOSITION OF RICHARD M.
PACHULSKI, CHAPTER 11 TRUSTEE, TO MOTION FOR RELIEF FROM THE AUTOMATIC
STAY UNDER 11 U.S.C. § 362, FILED BY JOSEPH BARRETT AND THE BARRETT LAW FIRM will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
July 6, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) July 6, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 6, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

            By Email:
            Philip James Layfield
            Email: phil@maximum.global

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 6, 2021                 Sophia L. Lee                                                   /s/ Sophia L. Lee
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:323651.1 51414/002
        Case 2:17-bk-19548-NB                   Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42                                      Desc
                                                Main Document     Page 21 of 22
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

        Case 2:17-bk-19548-NB

       Wesley H Avery wes@averytrustee.com, lucy@averytrustee.com;alexandria@averytrustee.com
       Jason Balitzer jbalitzer@sulmeyerlaw.com,
        jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com
       Moses S Bardavid mbardavid@hotmail.com
       Daniel I Barness daniel@barnesslaw.com
       James W Bates jbates@jbateslaw.com
       Darwin Bingham cat@scalleyreading.net
       Paul M Brent snb300@aol.com
       Martin J Brill mjb@lnbrb.com
       William S Brody wbrody@buchalter.com, dbodkin@buchalter.com;IFS_filing@buchalter.com
       Glenn R Bronson GRBronson@traskbritt.com, cawatters@traskbritt.com
       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Jennifer Witherell Crastz jcrastz@hrhlaw.com
       Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com;lbracken@wgllp.com;bgaschen@ecf.courtdriv
        e.com;gestrada@wgllp.com
       Jeffrey I Golden jgolden@wgllp.com,
        kadele@ecf.courtdrive.com;cbmeeker@gmail.com;lbracken@wgllp.com;gestrada@wgllp.com
       Sevan Gorginian sevan@gorginianlaw.com, 2486@notices.nextchapterbk.com
       Stella A Havkin stella@havkinandshrago.com, havkinlaw@earthlink.net;r49306@notify.bestcase.com
       M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pa
        rdis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com;boshra
        @rhmfir
       Yana G Henriks yhenriks@law-mh.com, rmcmurray@law-mh.com;sridgill@law-mh.com;lawclerk1@law-
        mh.com;lfreidenberg@law-mh.com;mbral@law-mh.com;egarcia@law-mh.com;clopez@law-mh.com
       Kimberly D Howatt khowatt@gordonrees.com, sdurazo@grsm.com
       James KT Hunter jhunter@pszjlaw.com
       Steven J Kahn skahn@pszyjw.com
       Joseph M Kar jkar@mindspring.com
       Michael S Kogan mkogan@koganlawfirm.com
       Richard W Labowe richardwlabowe@gmail.com, llhlaw1631@aol.com
       Dare Law dare.law@usdoj.gov
       David W. Meadows david@davidwmeadowslaw.com
       Jessica Mickelsen Simon simonjm@ballardspahr.com, carolod@ballardspahr.com
       Dennette A Mulvaney dmulvaney@leechtishman.com, lmoya@leechtishman.com
       Rana Nader rnader@naderlawgroup.com, monique@naderlawgroup.com
       Joel A Osman osman@parkermillsllp.com, gonzalez@parkermillsllp.com
       Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
       Brian A Paino bpaino@mcglinchey.com, irvineECF@mcglinchey.com
       Michael F Perlis mperlis@lockelord.com,
        merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
       Michael F Perlis ,
        merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
       Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;lbracken@wgllp.com;gestrada@wgllp.com
       Damion Robinson dr@agzlaw.com, efiling@agzlaw.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:323651.1 51414/002
        Case 2:17-bk-19548-NB                   Doc 570 Filed 07/06/21 Entered 07/06/21 15:02:42                                      Desc
                                                Main Document     Page 22 of 22
       Olivier A Taillieu o@taillieulaw.com, mstephens@taillieulaw.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Robert G Uriarte rgulawoffice@gmail.com
       Gary R Wallace garyrwallace@ymail.com
       Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:323651.1 51414/002
